849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Alton HAYES, Plaintiff-Appellant,v.John ROBERTS;  H. Marshall Judd;  George Lefevre,Defendants-Appellees.
No. 88-5069.
United States Court of Appeals, Sixth Circuit.
June 23, 1988.

Before MILBURN, RALPH B. GUY, Jr., and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Plaintiff appeals the district court's judgment sua sponte dismissing his civil rights action filed under 42 U.S.C. Sec. 1983 for frivolity.  The appeal has been submitted to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff claimed the defendants violated his constitutional rights under the sixth and fourteenth amendments when they refused to issue warrants charging his wife with bigamy and theft.  The district court dismissed the action pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion entered December 10, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.